Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for •decision upon a stipulation to the effect that the appraised values of •certain items, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export value of ¡such merchandise, and that there were no higher foreign values.
On the agreed facts, and following the decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, I find and hold the proper dutiable export value of the rayon articles covered by said appeals •are the values found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.